 
 
I 
111th CONGRESS
1st Session
H. R. 4114 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2009 
Mrs. Maloney (for herself, Mr. Heller, Mr. Nadler of New York, Mr. Kennedy, Mrs. Capps, Mr. Waxman, Ms. Speier, Mr. McGovern, Mr. Israel, Mr. Grijalva, Ms. Richardson, Mr. Perriello, Mr. Engel, Mr. Delahunt, Mr. Costa, Ms. Watson, Mr. Hall of New York, Mr. Stark, Ms. Chu, Ms. Norton, Mr. Moore of Kansas, Mr. Holt, and Mr. Schiff) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reduce the rape kit backlog, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice for Survivors of Sexual Assault Act of 2009. 
2.FindingsCongress finds the following: 
(1)Rape is a serious problem in the United States. 
(2)The Department of Justice reports that in 2006, there were an estimated 261,000 rapes and sexual assaults, and studies show only 1/3 of rapes are reported. 
(3)The collection and testing of DNA evidence is a critical tool in solving rape cases. Law enforcement officials using the Combined DNA Index System have matched unknown DNA evidence taken from crime scenes with known offender DNA profiles in the State and National DNA database 2,371 times. 
(4)Despite the availability of funding under the amendments made by the Debbie Smith Act of 2004 (title II of Public Law 108–405; 118 Stat. 2266) there exists a significant rape kit backlog in the United States. 
(5)A 1999 study commissioned by the National Institute of Justice estimated that there was an annual backlog of 180,000 rape kits that had not been analyzed. 
(6)No agency regularly collects information regarding the scope of the rape kit backlog in the United States. 
(7)Certain States cap reimbursement for rape kits at levels that are less than 1/2 the average cost of a rape kit in those States. Yet, section 2010 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4) requires that in order to be eligible for grants under part T of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) (commonly known as STOP Grants) States shall administer rape kits to survivors free of charge or provide full reimbursement. 
(8)There is a lack of sexual assault nurse examiners and health professionals who have received specialized training specific to sexual assault victims. 
3.PurposeThe purpose of this Act is to seek appropriate means to address the problems surrounding forensic evidence collection in cases of sexual assault, including rape kit backlogs, reimbursement for or free provision of rape kits, and the availability of trained health professionals to administer rape kit examinations. 
4.Rape kit backlogs 
(a)Additional protocol requirement for receiving Edward Byrne grantsSection 502 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3752) is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by inserting after paragraph (4) the following: 
 
(5)A certification that the applicant has implemented a policy requiring all rape kits collected by or on behalf of the applicant to be sent to crime laboratories for forensic analysis.. 
(b)Additional Debbie Smith grant requirements; definitionsSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended— 
(1)in subsection (a)(2), by striking samples from rape kits, samples from other sexual assault evidence, and samples taken in cases without an identified suspect. and inserting to eliminate a rape kit backlog and to ensure that DNA analyses of samples from rape kits are carried out in a timely manner.; 
(2)in subsection (b)— 
(A)paragraph (6), by striking and at the end; 
(B)in paragraph (7), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(8)if the State or unit of local government has a rape kit backlog, include a plan to eliminate the rape kit backlog that includes performance measures to assess progress of the State or local unit of government toward a 50 percent reduction in the rape kit backlog over a 2-year period; and 
(9)specify the portion of the amounts made available under the grant under this section that the State or unit of local government shall use for the purpose of DNA analyses of samples from untested rape kits.; 
(3)in subsection (f)— 
(A)in paragraph (1), by striking and at the end; 
(B)by redesignating paragraph (2) as paragraph (3); and 
(C)by inserting after paragraph (1) the following: 
 
(2)the amount of funds from a grant under this section expended for the purposes of DNA analyses for untested rape kits; and; and 
(4)by striking subsection (i) and inserting the following: 
 
(i)DefinitionsIn this section: 
(1)Rape kitThe term rape kit means DNA evidence relating to— 
(A)sexual assault (as defined in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a))); or 
(B)conduct described in section 2251, 2251A, or 2252 of chapter 110 of title 18, United States Code, regardless of whether the conduct affects interstate commerce. 
(2)Rape kit backlogThe term rape kit backlog means untested rape kits that are in the possession or control of— 
(A)a law enforcement agency; or 
(B)a public or private crime laboratory. 
(3)StateThe term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands. 
(4)Untested rape kitThe term untested rape kit means a rape kit collected from a victim that— 
(A)has not undergone forensic analysis; and 
(B)for a combined total of not less than 60 days, has been in the possession or control of— 
(i)a law enforcement agency; or 
(ii)a public or private crime laboratory.. 
(c)Adjusting Byrne grant funds for compliance and noncompliance; statistical reviewSection 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at the end the following: 
 
(i)Adjusting Byrne grant funds for compliance and noncompliance 
(1)DefinitionIn this subsection the term date for implementation means the last day of the second fiscal year beginning after the date of enactment of this subsection. 
(2)Additional funds for compliance 
(A)Reduction of rape kit backlog 
(i)50 percent reductionFor any fiscal year beginning after the date of enactment of this subsection, a State or unit of local government shall receive an allocation under this section in an amount equal to 110 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government reduced the rape kit backlog by not less than 50 percent, as compared to the date of enactment of this subsection. 
(ii)75 percent reductionFor any fiscal year beginning after the date of enactment of this subsection— 
(I)a State or unit of local government that has received additional funds under clause (i) in any previous fiscal year shall receive an allocation under this section in an amount equal to 110 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government reduced the rape kit backlog by not less than 75 percent, as compared to the date of enactment of this subsection; and 
(II)a State or unit of local government that has not received additional funds under clause (i) in any previous fiscal year shall receive an allocation under this section in an amount equal to 120 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government reduced the rape kit backlog by not less than 75 percent, as compared to the date of enactment of this subsection. 
(iii)95 percent reductionFor any fiscal year beginning after the date of enactment of this subsection— 
(I)a State or unit of local government that has received additional funds under clause (ii) in any previous fiscal year shall receive an allocation under this section in an amount equal to 110 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government reduced the rape kit backlog by not less than 95 percent, as compared to the date of enactment of this subsection; 
(II)a State or unit of local government that has received additional funds under clause (i) in any previous fiscal year, and has not received additional funds under clause (ii) in any previous fiscal year, shall receive an allocation under this section in an amount equal to 120 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government reduced the rape kit backlog by not less than 95 percent, as compared to the date of enactment of this subsection; and 
(III)a State or unit of local government that has not received additional funds under clause (i) or (ii) in any previous fiscal year shall receive an allocation under this section in an amount equal to 130 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government reduced the rape kit backlog by not less than 95 percent, as compared to the date of enactment of this subsection. 
(B)Timely processingFor the first fiscal year beginning after the date of enactment of this subsection, and each fiscal year thereafter, a State or unit of local government that, during the previous fiscal year, tested 95 percent of all rape kits collected from a victim during that previous fiscal year not later than 60 days after the date the rape kit was taken into the possession or control of a law enforcement agency of the State or unit of local government shall receive an allocation under this section in an amount equal to 105 percent of the otherwise applicable allocation to the State or unit of local government. 
(3)Withholding of grant funds for noncompliance 
(A)Failure to reduce rape kit backlog 
(i)Year 1For the first fiscal year after the date for implementation, a State or unit of local government shall receive an allocation under this section in an amount equal to 90 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government— 
(I)has a rape kit backlog; 
(II)received a grant under this subpart during each of the 2 previous fiscal years; and 
(III)has failed to reduce the rape kit backlog by not less than 50 percent, as compared to the date of enactment of this subsection. 
(ii)Year 3For the third fiscal year beginning after the date for implementation, a State or unit of local government shall receive an allocation under this section in an amount equal to 90 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government— 
(I)has a rape kit backlog; 
(II)received a grant under this subpart during the previous fiscal year; and 
(III)has failed to reduce the rape kit backlog by not less than 75 percent, as compared to the date of enactment of this subsection. 
(iii)Years 5, 7, and 9For each of the fifth, seventh, and ninth fiscal years beginning after the date for implementation, a State or unit of local government shall receive an allocation under this section in an amount equal to 90 percent of the otherwise applicable allocation to the State or unit of local government if the State or unit of local government— 
(I)has a rape kit backlog; 
(II)received a grant under this subpart during the previous fiscal year; and 
(III)has failed to reduce the rape kit backlog by not less than 95 percent, as compared to the date of enactment of this subsection. 
(B)Timely processingFor the second fiscal year beginning after the date for implementation, and each fiscal year thereafter, a State or unit of local government that, during the previous fiscal year, tested less than 95 percent of the rape kits collected from a victim during that previous fiscal year not later than 90 days after the date the rape kit was taken into the possession or control of a law enforcement agency of the State or unit of local government shall receive an allocation under this section in an amount equal to 95 percent of the otherwise applicable allocation to the State or unit of local government. 
(j)Annual statistical review and report 
(1)In generalThe Director of the National Institute of Justice of the Department of Justice (in this subsection referred to as the Director) shall conduct an annual comprehensive statistical review of the number of untested rape kits collected by Federal, State, local, and tribal law enforcement agencies. 
(2)Report of data to DirectorEach law enforcement agency of the Federal Government or of a State or unit of local government receiving a grant under this subpart (in this section referred to as covered law enforcement agency) shall certify to the Director, at the end of each fiscal year, the number of untested rape kits in the possession or control of the covered law enforcement agency, and the length of time such kits have been waiting to be processed by or on behalf of such agency. This report shall be tabulated every January 1 and posted on the Department of Justice Web site in a format and manner that the Director shall determine. 
(3)Report to Congress and the States 
(A)Initial reportNot later than 2 years after the date of enactment of this subsection, and annually thereafter, the Director shall submit to Congress and the States a report regarding the number of untested rape kits administered by or on behalf of, or in the possession of, a covered law enforcement agency. 
(B)Subsequent annual reportsThe Director shall include, in the second report, under subparagraph (A), and each subsequent report, the percentage change in the number of untested rape kits for each covered law enforcement agency, as compared to the previous year. 
(4)PenaltyFor fiscal year 2011, and each fiscal year thereafter, if a State or unit of local government has received a grant under this subpart, and a covered law enforcement agency of the State or local government has failed to report the data required under paragraph (2), the State or unit of local government shall receive an allocation under this section in an amount equal to 95 percent of the otherwise applicable allocation to the State or unit of local government. 
(k)DefinitionsIn this section: 
(1)Rape kitThe term rape kit means DNA evidence relating to— 
(A)sexual assault (as defined in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a))); or 
(B)conduct described in section 2251, 2251A, or 2252 of chapter 110 of title 18, United States Code, regardless of whether the conduct affects interstate commerce. 
(2)Rape kit backlogThe term rape kit backlog means untested rape kits that are in the possession or control of— 
(A)a law enforcement agency; or 
(B)a public or private crime laboratory. 
(3)Untested rape kitThe term untested rape kit means a rape kit collected from a victim that— 
(A)has not undergone forensic analysis; and 
(B)for a combined total not less than 60 days, has been in the possession or control of— 
(i)a law enforcement agency; or 
(ii)a public or private crime laboratory.. 
5.Rape kit billing 
(a)Coordination with regional health care providersSection 2010(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4(a)(1)) is amended by striking assault. and inserting assault and coordinates with regional health care providers to notify victims of sexual assault of the availability of rape exams at no cost to the victims.. 
(b)Repeal of reimbursement optionEffective 2 years after the date of enactment of this Act, section 2010(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4(b)) is amended— 
(1)by striking paragraph (3); 
(2)in paragraph (1), by inserting or after victim;; and 
(3)in paragraph (2), by striking victims; or and inserting victims.. 
(c)Provision of rape kits regardless of cooperation with law enforcementSection 2010(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4(d)) is amended by striking (d) Rule of construction and all that follows through the end of paragraph (1) and inserting the following: 
 
(d)Noncooperation 
(1)In generalA State, Indian tribal government, or unit of local government shall not be in compliance with this section unless the State, Indian tribal government, or unit of local government complies with subsection (b) without regard to whether the victim— 
(A)participates in the criminal justice system; or 
(B)cooperates with law enforcement. . 
6.Sexual assault nurse examiner training 
(a)DefinitionSection 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)) is amended— 
(1)by redesignating paragraphs (29) through (37) as paragraphs (30) through (38), respectively; and 
(2)inserting after paragraph (28) the following: 
 
(29)Trained examinerThe term trained examiner means a health care professional who has received specialized training specific to sexual assault victims, including training regarding gathering forensic evidence and medical needs.. 
(b)Additional personnelSection 2101(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(b)) is amended by adding at the end the following: 
 
(14)To provide for sexual assault forensic medical personnel examiners to collect and preserve evidence, provide expert testimony, and provide treatment of trauma relating to sexual assault.. 
7.Sexual assault nurse availability at Indian Health Services study 
(a)StudyThe Comptroller General of the United States shall conduct a study of the availability of sexual assault nurse examiners and trained examiners (as defined in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)), as amended by this Act), at all Indian Health Service facilities operated pursuant to contracts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). 
(b)Report and recommendationsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary and to the Committee on Indian Affairs of the Senate and to the Committee on the Judiciary and the Committee on Natural Resources of the House of Representatives a report containing the findings of the study conducted under subsection (a), and recommendations for improving the availability of sexual assault nurse examiners and trained examiners (as defined in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)), as amended by this Act). 
 
